DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation (i) “substrate holding unit” and (ii) “processing liquid supply unit”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language (i) “configured to hold a substrate”, (ii) “configured to supply a processing liquid” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
(i) circular-plate shaped vacuum chuck [0012] and (ii) nozzle [0021].  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 4-5, the claims have been amended to include in the second line of each claim “while the controller is configured to control…” The use of “while” is unclear because it is unclear if applicant is attempting to claim something that happens during the time the controller is configured (e.g. during the time of programing a controller) or if applicant is attempting to claim something during a recited processing step that the controller is configured to control. Consistent with the instant specification, the claims are interpreted as referring to during a step of the process controlled by the controller. Applicant is kindly requested to amend the claims for clarity. It is respectfully suggested that applicant consider language such as, for claim 2, “the controller is further configured to control the heating processing by the heater to remove the first and second processing liquids or crystals while the first and second processing liquid supply units perform the liquid processing on the substrate held in the substrate holding unit.”
Regarding claim 2, the claim is unclear because the claim requires the heating processing to be performed during the liquid processing; however claim 1 recites that the heating processing is not performed during the liquid processing. It is unclear how this limitation can be combined. Because the liquid processing cannot be performed both with and without heating processing, the claim as presented cannot be examined. It is noted that the present claim language and instant specification as filed does not 
Regarding claim 3, the claim is unclear because claim 1 requires the heating processing to be performed when the substrate is retreated from the apparatus. It is unclear how the limitation of the heater increasing the temperature of the substrate can be combined with the independent claim limitation that the substrate is removed from the apparatus during heating. Therefore the claim as presented cannot be examined. It is noted that the present claim language and instant specification as filed does not support an interpretation of heating the substrate with the heater while it is retreated from the apparatus. Therefore, there is no interpretation that can be made that would be supported by the instant specification as filed.
Regarding claim 4, the claim is unclear because it is unclear if the claim is requiring the substrate to be present during the heating process (note that as explained above regarding claim 3, this is not compatible with the limitations of claim 1). If the claim is interpreted as requiring the heating to be performed while the liquid supply is not performed, it is noted that this is already required by claim 1 as presented. For purpose of examination on the merits, the claim will be examined as requiring the heating to be performed while the liquid supply is not performed. Note because this interpretation is the same as claim 1, the claim will be examined with claim 1.
Regarding claim 5, the inclusion of “while” has been addressed above. For clarity of the record, for purpose of examination on the merits, the claim is being interpreted as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashijima (prev. presented US 2012/0064256) in view of US Patent Application Publication 2015/0047677 of Muramoto, hereinafter Muramoto.
Regarding claim 1 and 4, Higashijima teaches a substrate processing apparatus (abstract) comprising a substrate holding unit (3 Fig 1) configured to hold a substrate (Fig 1); a processing liquid supply (62 and 621 Fig 3) configured to supply a processing liquid onto the substrate held in the substrate holding unit [0025]; a cover member (5 Fig 1 and 2) which has a horizontal bottom surface (has a plurality of horizontal bottom surfaces see bottom surfaces of 5 in Fig 1) and a ring shape ([0041-0042] note discussion of disk shape and opening port 51 which means that 5 is a ring shape) and is disposed to face a peripheral portion of the substrate held in the holding unit (Fig 1); and a cup body (2 Fig 1) surrounding the substrate and configured to receive the processing liquid dispersed from the substrate [0025], wherein the cover member is equipped with a heater configured to heat the cover member (61 Fig 1), the cover member includes an annular inner peripheral surface (unnumbered surface through which the line for 57 passes in Fig 3 at a position facing 621), a bottom surface that faces the substrate (Fig 1), an outer periphery portion located at an outer position than an outer peripheral end of the substrate (Fig 1) and a recess portion extended from the annular inner peripheral surface toward the outer periphery portion (Fig 3 recess containing 621, see also Fig 5), regarding a second recess and supply, this represents 
Regarding the controller, Higashijima teaches a heater to control the supply of liquid and the heater [0063]. In the same field of endeavor of substrate processing, Muramoto teaches it is known to perform heating on the lamp heater [0147-0148] after the wafer is unloaded [0125]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Higashijima to include the heater to be heated for cleaning and removing of deposits after the liquid processing because Muramoto teaches this prevents loss of output from the heater and contamination by particles [0147-0148]. Regarding not heating during liquid processing, this heating processing is performed after to clean the lamp and is distinct from any heating during liquid processing to control the temperature of the substrate.
Regarding claim 5, the heater (61) of Higashijima is capable of maintaining the position of the heater and Muramoto has taught the position of the heater during cleaning is controllable. [0146] 
Regarding specifically claim 6-7, the cleaning of Muramoto is performed after each wafer which is after a set number of wafers and after a set time [0125]
Regarding claim 9, the heater is configured to heat an inner peripheral surface of the cover member (Fig 1 and 3).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashijima in view of Muramoto as applied to claim 1 and further in view of Amano (prev. presented US 2011/0030737)
Regarding claim 8, Higashijima in view of Muramoto fails to teach the heater is embedded in the cover member. In the same field of endeavor of liquid substrate processing apparatuses (abstract), Amano teaches the heater (31) is embedded in cover member (32 and 34) and formed along the ring shape of the cover (Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Higashijima to include a heater embedded in the cover because this would protect the heater from exposure to processing chemicals. Further this represents a simple substitution of one known element (heater of Higashijima) with another (heater of Amano) to obtain predictable results (substrate heating from the cover member).

Response to Arguments
Applicant's arguments filed 03/13/2020, hereinafter reply, have been fully considered but they are not persuasive. 
The argument (reply p 8-17) that Higashijima does not teach the new controller limitation is not persuasive in view of the new grounds of rejection including Muramoto which does teach the heating to clean the lamp. Therefore, the arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARGARET D KLUNK/Examiner, Art Unit 1716   
/KARLA A MOORE/Primary Examiner, Art Unit 1716